 

 



Exhibit 10.6

 

NICOLET NATIONAL BANK

DEFERRED COMPENSATION PLAN

(As Amended and Restated)

 

 

 

 

NICOLET NATIONAL BANK

DEFERRED COMPENSATION PLAN

(As Amended and Restated)

 

TABLE OF CONTENTS

 

    PAGE       SECTION 1 DEFINITIONS 1       SECTION 2 ELIGIBILITY 6      
SECTION 3 CONTRIBUTIONS 8       SECTION 4 CREDITING ACCOUNTS 8       SECTION 5
VESTING 9       SECTION 6 DISTRIBUTION OF ACCOUNTS 10       SECTION 7
ADMINISTRATION OF THE PLAN 14       SECTION 8 CLAIM REVIEW PROCEDURE 16      
SECTION 9 LIMITATION OF ASSIGNMENT, PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE
AND UNCLAIMED PAYMENTS 18       SECTION 10 LIMITATION OF RIGHTS 18       SECTION
11 AMENDMENT TO OR TERMINATION OF THE PLAN 19       SECTION 12 ADOPTION OF PLAN
BY AFFILIATES 19       SECTION 13 MISCELLANEOUS 19

 

 i

 

 

NICOLET NATIONAL BANK

DEFERRED COMPENSATION PLAN

(As Amended and Restated)

 

THIS INDENTURE is made on the 20th day of September, 2016 (the “Restatement
Effective Date”) by Nicolet National Bank, a national banking association
organized under the laws of the United States (the “Primary Sponsor”).

 

W I T N E S S E T H:

 

WHEREAS, the Primary Sponsor established by indenture the Nicolet National Bank
Deferred Compensation Plan, effective as of January 1, 2002, which instrument
was amended by the First Amendment thereto dated December 21, 2010 (as so
amended, the “Original Plan”).

 

WHEREAS, the Primary Sponsor now desires to amend and restate the Original Plan
to provide eligible employees with enhanced deferral opportunities and for a
variety of other reasons (as so amended and restated, the “Plan”).

 

WHEREAS, the Plan is designed as a “nonqualified deferred compensation plan,”
within the meaning of Section 409A(d) of the Internal Revenue Code, which
provides deferred compensation opportunities for a select group of management or
highly compensated employees through both elective deferrals of pay by
participants and discretionary employer contributions under the Plan.

 

WHEREAS, the Primary Sponsor intends that the Plan, as amended and restated,
continue to qualify as a nonqualified deferred compensation plan that is
compliant with the requirements of Section 409A of the Internal Revenue Code and
continue as a plan which is unfunded and is maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974.

 

NOW, THEREFORE, the Primary Sponsor does hereby amend and restate the Plan,
effective as of the Restatement Effective Date, to read as follows:

 

SECTION 1

DEFINITIONS

 

Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following words and phrases shall, when used
herein, have the meanings set forth below:

 

1.1       “Account” means the bookkeeping accounts established and maintained by
the Plan Administrator to reflect the interest of each Participant under the
Plan in contributions credited to a Participant pursuant to Section 3, as
adjusted to reflect credits or charges pursuant

 

1 

 

 

to Sections 4 and Section 13.3. Each Account may include one or more of the
following subaccounts:

 

(a)       Retirement Account. Each Retirement Account reflects credits to a
Participant’s Account (i) made on his or her behalf as Deferral Contributions
pursuant to Sections 3.1 from and after January 1, 2017, to the extent Deferral
Contributions are not designated for allocation to a Fixed Period Account and
(ii) made on his or her behalf as Nonelective Contributions pursuant to Section
3.2 from and after the Restatement Effective Date, as adjusted to reflect
designated rates of return and other credits or charges. Each Retirement Account
may consist of a Deferral Contributions Retirement Subaccount and a Nonelective
Contributions Retirement Subaccount to the extent both Deferral Contributions
and Nonelective Contributions are credited to a Retirement Account.

 

(b)       Fixed Period Account. Each Fixed Period Account reflects credits to a
Participant’s Account made on his or her behalf as Deferral Contributions
pursuant to Sections 3.1 from and after January 1, 2017, to the extent Deferral
Contributions are designated for allocation to the Fixed Period Account, as
adjusted to reflect designated rates of return and other credits or charges.

 

(c)       Pre-2017 Deferral Contributions Account. All Deferral Contributions
credited to Accounts under the Plan for periods prior to January 1, 2017 shall
be credited to the Pre-2017 Deferral Contributions Account, as adjusted to
reflect designated rates of return and other credits or charges for all periods
both before and after January 1, 2017.

 

1.2       “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, and (b) any other trade or business (whether or not
incorporated) under common control (within the meaning of Code Section 414(c))
with a Plan Sponsor.

 

1.3       Annual Bonus means an amount paid to a Participant as bonus
compensation for the performance period to which a Deferral Election applies,
which is specifically classified as an annual bonus payment by the Plan Sponsor
relating to services performed during one or more performance periods of at
least twelve (12) months’ duration.

 

1.4       Annual Installments means a series of amounts to be paid annually over
a predetermined period of years in substantially equal periodic payments, except
to the extent any increase in the amount reflects reasonable earnings through
the date the amount is paid. Annual Installments shall be treated as a single
payment for the purpose of Section 409A.

 

1.5       Base Salary means a Participant’s regular base salary as reflected on
the payroll records from time to time during the Plan Year.

 

1.6       “Beneficiary” means the person or trust that a Participant designated
most recently in writing to the Plan Administrator; provided, however, that if
the Participant has failed to make a designation, no person designated is alive,
no trust has been established, or no successor Beneficiary has been designated
who is alive, the “Beneficiary” means (a) the

 

2 

 

 

Participant’s spouse; or (b) if no spouse is alive, the legal representative of
the deceased Participant’s estate.

 

1.7       “Code” means the Internal Revenue Code of 1986, as amended, and all
relevant regulations and rulings pertaining to the particular provision(s) of
the Code referenced herein.

 

1.8       “Compensation” means Base Salary, Annual Bonus, or both, as the
context requires.

 

1.9       “Deferral Contribution” means a contribution of a Plan Sponsor on
behalf of a Participant pursuant to Section 3.1 equal to a percentage (or,
alternatively, if permitted by the Plan Administrator, a flat dollar amount) of
a Participant’s Base Salary and/or Annual Bonus that is not yet payable and
otherwise effected pursuant to a valid Deferral Election.

 

1.10     “Deferral Election” means a Participant’s election under Section 2.2
that is made during an Election Period to have Deferral Contributions made to
his or her Account.

 

1.11     “Effective Date” means, as to the Primary Sponsor, January 1, 2002, and
as to each other Plan Sponsor which adopts the Plan, the effective date as of
which such Plan Sponsor first adopts the Plan.

 

1.12     “Eligible Employee” shall mean any Employee who is (a) employed by a
Plan Sponsor, (b) determined by the Plan Administrator in its sole discretion to
be a member of a select group of management or highly compensated employees of
that Plan Sponsor within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1)
of ERISA, and any regulations relating thereto, and (c) designated by the Plan
Administrator, in its sole discretion, to be eligible to participate in the
Plan. No person who is initially classified by a Plan Sponsor as an independent
contractor for federal income tax purposes shall be regarded as an Eligible
Employee for that period, regardless of any subsequent determination that any
such person should have been characterized as a common law employee of the Plan
Sponsor for the period in question.

 

1.13     “Employee” means any individual who is treated as a common law employee
of the Primary Sponsor or an Affiliate in accordance with its usual employment
policies and procedures.

 

1.14     “Election Period” means the elections periods described in Section 2.2.

 

1.15     “Employer Group” means the Primary Sponsor and each Affiliate, except
that in applying Code Section 1563(a)(1), (2) and (3), “at least 50 percent” is
used instead of “at least 80 percent.”

 

1.16     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all relevant regulations and rulings pertaining to the particular
provision(s) of the Code referenced herein.

 

1.17     “Governing Body” means the Board of Directors of the Primary Sponsor.

 

3 

 

 

1.18     “Key Employee” shall mean a Participant who is a key employee (as
defined in Code Section 416(i) without regard to Code Section 416(i)(5)) of the
Plan Sponsor (or an entity which is considered to be single employer with the
Plan Sponsor under Code Section 414(b) or 414(c)) at any time during the twelve
(12) month period ending on December 31. Notwithstanding the foregoing, a
Participant who is a key employee determined under the preceding sentence will
be deemed to be a Key Employee solely for the period of April 1 through March 31
following such December 31 or as otherwise required by the Section 409A. For
purposes of determining whether an individual is a key employee under Code
Section 416(i), the Primary Sponsor shall calculate the applicable compensation
thresholds by referring to such individual’s W-2 compensation as reported by the
Plan Sponsor or any Affiliate for a particular calendar year.

 

1.19     “Nonelective Contributions” means an amount credited to a Participant’s
Nonelective Contributions Retirement Subaccount by the Plan Sponsor.

 

1.20     “Participant” means any Eligible Employee or former Eligible Employee
who has become a participant in the Plan pursuant to Section 2, for so long as
his or her benefits hereunder have not been fully distributed.

 

1.21     “Plan” means the Nicolet National Bank Deferred Compensation Plan, as
amended and/or restated from time to time.

 

1.22     “Plan Administrator” means the organization or person designated by the
Primary Sponsor to administer the Plan or, in the absence of any such
designation, the Compensation Committee of the Governing Body.

 

1.23     “Plan Sponsor” means individually the Primary Sponsor and each
Affiliate which may adopt the Plan with the consent of the Plan Administrator.

 

1.24     “Plan Year” means each calendar year beginning with the calendar year
commencing January 1, 2002.

 

1.25     “Section 409A” shall mean Section 409A of the Code.

 

1.26     “Termination of Employment” means the Participant’s separation from
service with the Primary Sponsor and all affiliated companies that, together
with the Primary Sponsor, constitute the “service recipient” as contemplated
under Code Section 409A(a)(2)(A)(i). Whether a Termination of Employment takes
place is determined based on the facts and circumstances surrounding the
termination of the Participant’s employment and whether there is an intent for
the Participant to provide significant services for the “service recipient”
following such termination. Notwithstanding the foregoing, the following rules
apply in determining whether a Termination of Employment has occurred:

 

(a)       A termination of employment will not be considered a Termination of
Employment if: the Participant continues to provide services as an employee of
the

 

4 

 

 

“service recipient” at an annual rate that is more than twenty percent (20%) of
the services rendered, on average, during the immediately preceding three (3)
full calendar years of employment (or, if employed less than three (3) years,
such lesser period) and the annual remuneration for such services is twenty
percent (20%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or, if less, such lesser period).

 

(b)       The employment relationship of a Participant will be considered to
remain intact while the individual is on military leave, sick leave or other
bona fide leave of absence if there is a reasonable expectation that the
Participant will return to perform services for the “service recipient” and the
period of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the “service recipient” under
applicable law or contract

 

1.27     “Trust” means the grantor trust that may be maintained by the Primary
Sponsor as a source for the payment of benefit obligations under the Plan. The
Trust shall be consistent with the “unfunded” status of the Plan and shall be
subject to the claims of the general creditors of the Primary Sponsor and/or the
Plan Sponsor (as appropriate).

 

1.28     “Trustee” means the trustee under the Trust that may be maintained by
the Primary Sponsor as a source for the payment of benefit obligations under the
Plan.

 

1.29     “Unforeseeable Emergency” means a severe hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152 without regard to
Subsections 152(b)(1), (b)(2) and (d)(1)(B) thereof) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant; provided further that such hardship can not be relieved through
reimbursement or compensation from insurance or otherwise; by liquidation of
assets (to the extent liquidation would not itself cause severe financial
hardship) or by cessation of deferrals under the Plan.

 

1.30     “Valuation Date” means each regular business day or any other date
designated as such by the Plan Administrator.

 

1.31     “Vesting Service” means the total number of years and completed whole
months of service rendered by a Participant as an employee of the Plan Sponsor
or any Affiliate measured from the Participant’s most recent date of hire. In
applying the foregoing,

 

(a)       periods of authorized leaves of absence from the Plan Sponsor or any
Affiliate, including but not limited to leaves required to be granted pursuant
to the Family and Medical Leave Act of 1993 and the Uniformed Services
Employment and Reemployment Rights Act, shall not be treated as constituting a
break in a Participant’s period of continuous service; and

 

(b)       the Plan Administrator may, but is not required to, aggregate one or
more past periods of service of a rehired Participant.

 

5 

 

 

SECTION 2

ELIGIBILITY

 

2.1       Commencement of Participation. Each Eligible Employee shall become a
Participant as of the date designated by the Plan Administrator. A designation
of eligibility by the Plan Administrator shall be by means of a written or
electronic communication to an Eligible Employee.

 

2.2       Deferral Elections. A Participant may elect to make deferrals of Base
Salary and Annual Bonuses during each Election Period designated by the Plan
Administrator with respect to a Plan Year or performance period, as provided
herein. Participants may make their Deferral Elections during an Election Period
established by the Plan Administrator ending no later than immediately prior to
the first day of the Plan Year to which the Deferral Election is to apply;
provided, however, to the extent the Plan Administrator may permit:

 

(a)       with respect to a deferral of Annual Bonus, the Election Period
established by the Plan Administrator must end prior to the earlier of (i) the
first day of the Plan Year in which the performance period commences or (ii) the
first day of the performance period, unless the Annual Bonus qualifies as
performance-based compensation within the meaning of Treasury Regulations
Section 1.409A-1(e) and satisfies the criteria under Treasury Regulations
Section 1.409A-2(a)(8), in which case the Election Period may end as late as six
(6) months prior to the end of the performance period; and

 

(b)       with respect to a deferral of Base Salary only, in the case of a
Participant who is first eligible to participate in the Plan as of any date
other than January 1 or who is a former Participant, the 30-day period beginning
as of the date the Eligible Employee first becomes or becomes again a
Participant; provided any such Eligible Employee has not, for a period of at
least twenty-four (24) months prior to such initial or renewed eligibility, been
eligible to participate in the Plan or in any other plan of the Employer Group
(other than accruing earnings under the Plan or such other plan).

 

Participants may elect to have Deferral Elections applied either to Base Salary
or Annual bonuses, or both, subject to such rules as may be promulgated from
time to time by the Plan Administrator.

 

Unless the Plan Administrator provides for an earlier irrevocability date,
Deferral Elections shall become irrevocable as of the last day of the latest
ending Election Period that could have been established by the Plan
Administrator with respect to a Deferral Election as provided for in this
Section 2.2.

 

2.3       Duration of Deferral Elections.

 

(a)       General Rules. Deferral Elections (i) must be made during an eligible
Election Period; (ii) shall be effective for the Plan Year immediately following
the Election Period or, to the extent applicable, in which the Election Period
ends or, with

 

6 

 

 

respect to deferrals of Annual Bonus, for the performance period to which it
relates; (iii) shall only apply with respect to Compensation that relates to
services performed subsequent to the date of the Deferral Election; (iv) shall
be irrevocable (except as provided herein); and (v) shall remain in force for
the balance of the Plan Year in which the Participant's participation begins or
for the performance period to which it relates, as applicable (except in the
case of Deferral Elections having continuing effect). A Deferral Election shall
have continuing effect for successive Plan Years and performance periods only to
the extent permitted by the Plan Administrator and as expressly provided for by
the terms of a Deferral Election.

 

(b)       Suspensions of Deferral Elections. Subject to the provisions of
Section 409A, in the event a Participant participates in a plan of the Employer
Group intended to qualify under Code Section 401(a) and containing a
tax-qualified cash or deferred arrangement qualified under Code Section 401(k),
the Participant shall be suspended from continued participation under this Plan
to the extent required by such other plan as a result of a hardship withdrawal
made by such Participant under such other plan. Such a Participant may not again
make Deferral Contributions to this Plan until the Plan Year or performance
period, as applicable, following the Plan Year or performance period, as
applicable, in which Deferral Contributions cease under this Section 2.3(b) in
accordance with rules established by the Plan Administrator in accordance with
the requirements of Section 409A.

 

(c)       Certain Revocations of Deferral Elections. A Participant’s Deferral
Election shall be revoked upon a Participant demonstrating to the Plan
Administrator in such form an manner as my be specified by the Plan
Administrator from time to time that the Participant is suffering from an
Unforeseeable Emergency. Such Participant may not again make Deferral
Contributions to this Plan until the Plan Year or performance period, as
applicable, following the Plan Year or performance period, as applicable, in
which Deferral Contributions cease under this Section 2.3(c) in accordance with
rules established by the Plan Administrator in accordance with the requirements
of Section 409A.

 

2.4       Cessation of Active Participation. Any Participant previously
designated for membership in the Plan may be designated as ineligible for active
membership in the Plan, on a prospective basis, at any time by the Plan
Administrator and shall be classified as an inactive Participant. A Participant
who ceases to be either an Employee or Eligible Employee shall no longer be
eligible for active membership in the Plan as of the date the Participant ceases
to be an Employee or Eligible Employee and shall be classified as an inactive
Participant. Any Deferral Election in effect at the time that a Participant
becomes inactive but remains an Employee shall continue in effect for the
balance of the period to which the Deferral Election applies. The categories of
inactive Participants described in this Section 2.2 are ineligible to elect
further deferrals of Compensation under Section 3 and to receive further
allocations of Plan Sponsor contributions under Section 3 but shall continue as
Participants until their respective benefits under the Plan are distributed in
full.

 

7 

 

 

2.5       Inactive Participants. Inactive Participants described in Section 2.4
shall continue to be subject to all other terms of the Plan so long as he or she
remains a Participant of the Plan.

 

2.6       Binding Terms of Plan. By accepting membership in the Plan, a
Participant is deemed to be bound by the terms and conditions of this Plan.

 

SECTION 3

CONTRIBUTIONS

 

3.1       Deferral Contributions.

 

(a)       Amount of Deferral Contributions. During any applicable Election
Period, each Participant may elect, pursuant to a Deferral Election, to direct
the Plan Administrator to reduce his or her Compensation, and in lieu thereof,
credit to his or her Account an amount equal to such reduction, with such
reduction amounts to be in whole percentages or, if permitted by the Plan
Administrator, a flat dollar.

 

(b)       Authorization for Deferral Contributions. All Deferral Elections shall
be in writing or in such other form permitted by the Plan Administrator and
shall be submitted to the Plan Sponsor or its designee during the applicable
Election Period in accordance with the normal administrative procedures
established by the Plan Administrator.

 

(c)       Ordering. Deferral Elections shall be processed before elective
deferrals or contributions made under any other deferred compensation plan of
the Plan Sponsor but after all legally-required and voluntary after-tax
withholdings from Compensation.

 

3.2       Nonelective Contributions. For each Plan Year, a Plan Sponsor may, but
is not required to, contribute on behalf of one or more of its Participants an
amount to one or more such Participants’ Nonelective Contributions Retirement
Subaccounts, subject to such conditions and limitations as the Plan Sponsor may
prescribe, with the approval of the Plan Administrator. The determination of
whether, and what amount, to so award to any Participant for a Plan Year shall
be determined by the Plan Sponsor, with the consent of the Plan Administrator,
and need not be uniformly applied to each Participant.

 

SECTION 4

CREDITING ACCOUNTS

 

4.1       Crediting Deferral Contributions. Deferral Contributions shall be
credited by the Plan Administrator to a Participant’s Account no later than as
of the end of the month in which the Deferral Contributions reduce the
Participant’s Compensation.

 

4.2       Crediting Non-elective Contributions. Nonelective Contributions shall
be credited by the Plan Sponsor to a Participant’s Nonelective Contributions
Retirement Subaccount as of a date determined by the Plan Administrator.

 

8 

 

 

4.3       Adjustment to Accounts.

 

(a)       As of the last day of each Plan Year and any intervening Valuation
Dates as the Plan Administrator may prescribe subsequent to the initial posting
of a credit to a Participant’s Account, the Participant’s Account shall be
adjusted by one or more rates of return in any manner as may be designated from
time to time by the Plan Administrator. In the event the Plan Administrator
invests funds otherwise earmarked for the satisfaction of Plan obligations in
investment vehicles, the Plan Administrator may provide for the adjustment of
Accounts by the rate(s) of return experienced by such investments.

 

(b)       The Plan Administrator may allow a Participant to select a rate or
rates of return for the purpose of crediting earnings, gains and losses to his
or her Account from among a menu of investment choices in any manner authorized
by the Plan Administrator; provided, however, that the Plan Administrator shall
not be obligated to make investments of funds otherwise earmarked for the
satisfaction of Plan obligations consistent with any such investment directions.

 

(c)       The determination of how and what rate(s) of return to apply need not
be uniformly applied to all Participants.

 

(d)       The Plan Administrator may deduct from Accounts expenses incurred in
the operation of the Plan and to satisfy tax withholding obligations as
contemplated by Section 13.3.

 

4.4 Timing of Credits. In connection with any distribution of a Participant’s
Account, the Account shall be adjusted for amounts to be credited in Sections
4.1 and 4.2 and by the rate(s) of return described in Section 4.3 through the
Valuation Date immediately preceding the date the distribution is processed
pursuant to normal administrative procedures.

 

SECTION 5

VESTING

 

5.1       Deferral Contributions. A Participant shall always be fully vested in
that portion of his or her Account attributable to Deferral Contributions and
any earnings thereon.

 

5.2       Nonelective Contributions. A Participant shall become vested in that
portion of his or her Nonelective Contributions Retirement Subaccount
attributable to Nonelective Contributions, and any earnings thereon, in
accordance with the vesting schedule established in writing by the Plan
Administrator for that Participant. In the event the Plan Administrator has not
established an individual vesting schedule for a Participant, the following
default vesting schedule shall apply separately to each annual Nonelective
Contribution:

 

9 

 

 

Years of Vesting Service from date of           Nonelective Contribution  
Vested Percentage       Less than 1   0% 1 but less than 2   20% 2 but less than
3   40% 3 but less than 4   60% 4 but less than 5   80% 5 or more   100%

 

5.3       Forfeitures. The portion of a Participant’s Nonelective Contributions
Retirement Subaccount that is not vested upon the Participant’s Termination of
Employment shall be forfeited.

 

SECTION 6

DISTRIBUTION OF ACCOUNTS

 

6.1       Types of Accounts.

 

(a)       Retirement Accounts. A Retirement Account shall be established for
each Participant to the extent Deferral Contributions for any period commencing
on or after January 1, 2017 are not designated for allocation to a Fixed Period
Account and/or to the extent Nonelective Contributions are made on behalf of the
Participant. A Participant is eligible for only one Retirement Account.

 

(b)       Fixed Period Accounts. Each Participant who makes Deferral
Contributions for any period commencing on or after January 1, 2017 may
designate such Deferral Contributions for allocation to a Fixed Period Account.
A Participant may establish a second Fixed Period Account but only for Deferral
Contributions attributable to Plan Years beginning on or after the Plan Year in
which a payout from the first Fixed Period Account is scheduled to commence.

 

(c)       Pre-2017 Deferral Contributions Accounts. A Pre-2017 Deferral
Contributions Account shall be established for each Participant who is credited
with Deferral Contributions for periods prior to January 1, 2017.

 

6.2       Distribution Elections.

 

(a)       Retirement Accounts. A Participant may make an election with respect
to both the timing and form in which payments are to commence from his or her
Deferral Contributions Retirement Subaccount during the Election Period that the
Participant first elects a portion of his or her Deferral Contributions to be
allocated to the Retirement Account. A Participant may make an election with
respect to both the timing and form in which payments are to commence from his
or her Nonelective Contributions Retirement Subaccount during the period
permitted by the Plan Administrator ending prior to the later of (i) the first
day of the Plan Year for which a Participant is credited with a Nonelective
Contribution or (ii) the end of the 30-day period beginning as of the date the

 

10 

 

 

Employee is first eligible to be a Participant. A Participant may elect to have
the subaccounts of his or her Retirement Account distributed in either a single
lump sum payment or in Annual Installments for a period of years designated by
the Participant (not to exceed ten (10) years). Elections shall be made in the
manner designated by the Plan Administrator. A different election may be made
for each of the Deferral Contributions Retirement Subaccount and the Nonelective
Contributions Retirement Subaccount.

 

(b)       Fixed Period Accounts. A Participant shall make an election with
respect to both the timing and form in which payments are to commence from his
or her Fixed Period Account during the Election Period that the Participant
first elects a portion of his or her Deferral Contributions are to be allocated
to the Fixed Period Account. A Participant shall elect to have his or her Fixed
Period Account distributed in either a single lump sum payment or in Annual
Installments for a period of years designated by the Participant (not to exceed
ten (10) years), with such payment to be made or commence no earlier than the
second Plan Year following the close of the first Plan Year for which Deferral
Contributions are allocated to the Fixed Period Account. In the event that a
Participant establishes a second Fixed Period Account in accordance with Section
6.1(b), the Participant shall make an election with respect to both the timing
and form in which payments are to commence from such second Fixed Period Account
during the Election Period applicable to the establishment of that second Fixed
Period Account. No Deferral Contributions may be credited to a Fixed Period
Account that is in pay status. In no event shall more than two Fixed Period
Accounts be in existence at any time with respect to a Participant, with one of
those Fixed Period Accounts required to be in pay status.

 

6.3       Distribution Rules.

 

(a)       General Rules.

 

(i)       Notwithstanding the distribution rules set forth in Subsections (b),
(c) and (e) below, if a Participant’s Account has a value of less than the then
applicable dollar amount under Section 402(g)(1)(B) of the Code determined as of
the effective date of the Participant’s Termination of Employment, the Plan
Administrator shall pay the entire Account to the Participant in a single lump
sum payment within ninety (90) days following the Participant’s Termination of
Employment.

 

(ii)       Notwithstanding any other provision of the Plan to the contrary, if a
Participant is a Key Employee of the Employer Group any stock of which is
publicly traded on an established securities market or otherwise, all within the
meaning of Section 409A, at the date of his or her Termination of Employment
(other than due to death), any payments otherwise due from such Participant’s
Account (other than a Pre-2017 Deferral Contributions Account) by reason of such
Termination of Employment during the six-month period after the date of the
Termination of Employment shall be deferred and such deferred amounts will be
paid during the seventh month following such six-month anniversary.

 

11 

 

 

(iii)       The Primary Sponsor shall cause each Plan Sponsor to make payments
hereunder before such payments are otherwise due if it determines that the
provisions of the Plan fail to meet the requirements of Section 409A; provided,
however, that such payment(s) may not exceed the amount required to be included
in income as a result of such failure to comply the requirements of Section
409A. The amount of the payment shall not exceed the lesser of (1) the
Participant’s Account or (2) an amount equal to the amount of income included in
taxable income as a result of such violation, plus an additional amount, to the
extent permissible under related Treasury regulations and guidance, for
penalties under Section 409A, other taxes and interest or other costs. Payment
under this Section 6.3(a)(iii), including the amount of any taxes, penalties,
interest or other costs, shall be applied against the Participant’s Account and
shall constitute fulfillment of the Plan Sponsor’s payment obligation to the
Participant under the Plan to the extent of any such payments.

 

(iv)       All distributions with respect to the Accounts shall be made in cash
or cash equivalents.

 

(b)       Retirement Accounts. Except as otherwise provided in this Section 6, a
Participant who experiences a Termination of Employment on or after attaining
age fifty-five (55) shall have his or her distribution election made pursuant to
Section 6.2(a) giving effect as to the vested portion of the Retirement Account.
If such a Participant experiences a Termination of Employment without a valid
distribution election in effect for one or both subaccounts of the Participant’s
Retirement Account, the subaccount(s) for which no valid distribution election
is in effect shall be payable to the Participant in Annual Installments over a
period of five (5) years, with the first Annual Installment to be made in
January of the calendar year following the calendar year in which the
Termination of Employment occurs. Each periodic payment of an Annual Installment
in a calendar year subsequent to the calendar year of commencement shall be made
in January of such calendar year. A Participant who experiences a Termination of
Employment prior to attaining age fifty-five (55) shall have the vested portion
of the Participant’s Retirement Account paid to the Participant in a single lump
sum payment in January of the calendar year following the calendar year in which
the Termination of Employment occurs.

 

(c)       Fixed Period Accounts. Except as otherwise provided in this Section 6,
a Participant’s Fixed Period Account shall have his or her distribution election
made pursuant to Section 6.2(b). The first Annual Installment shall be paid in
January of the commencement calendar year specified by the Participant. Each
subsequent Annual Installment shall be paid in each subsequent January for the
remainder of the installment period. The amount of the first Annual Installment
shall equal the value of the Participant’s Fixed Period Account as of the date
the distribution is processed, multiplied by a fraction, the numerator of which
is one and the denominator of which is the number of calendar years over which
the Fixed Period Account is to be paid, as elected by the Participant pursuant
to Section 6.2(b) above. The amount of each subsequent calendar

 

12 

 

 

year’s Annual Installment shall be the value of the Participant’s Fixed Period
Account determined as of the date the distribution is processed, multiplied by a
fraction, the numerator of which is one, and the denominator of which is the
number of calendar years remaining in the period over which the Participant’s
Fixed Period Account is to be paid. Notwithstanding the foregoing provisions of
this Subsection (c), in the case of a Participant who incurs a Termination of
Employment for any reason prior to the calendar year in which payments from a
Fixed Period Account are to commence, the Fixed Period Account shall be paid to
the Participant in a single lump sum payment in January of the calendar year
following the calendar year in which the Termination of Employment occurs.

 

(d)       Changes to Distribution Elections. The Plan Administrator may allow a
Participant to elect a change to the timing and/or form of payment prescribed by
any distribution election then in effect for the Participant under his or her
Retirement Account or Fixed Period Account if (i) the changed election does not
take effect until twelve (12) months following the date on which the changed
election is made; (ii) the first payment with respect to which the changed
election is made is deferred for at least five (5) years from the date the
payment would otherwise have commenced; (iii) in the instance of a changed
election to a Fixed Period Account, the changed election does not occur less
than twelve (12) months before the date of the first scheduled payment; and (iv)
the changed election otherwise satisfies the requirements of Section 409A. No
changed election may alter the nonelective payment provisions of this Section 6,
except to the extent required to apply to an alternative, nonelective payment
provision in order for the changed election to satisfy Section 409A.

 

(e)       Pre-2017 Deferral Contributions Accounts. Subject to Sections
6.3(a)(i), (iii) and (iv), payment from any Pre-2017 Deferral Contributions
Account shall be made in five (5) substantially equal installments commencing
within thirty (30) days following the Participant’s Termination of Employment.
If a Participant is a Key Employee of the Employer Group any stock of which is
publicly traded on an established securities market or otherwise, all within the
meaning of Section 409A, at the date of his or her Termination of Employment,
any payments otherwise due from such Participant’s Pre-2017 Deferral
Contributions Account by reason of such Termination of Employment during the
six-month period after the date of the Termination of Employment shall be
deferred and such deferred amounts will be paid during the seventh month
following such six-month anniversary.

 

6.4       Death Benefits.

 

(a)       Designation Upon Commencement of Participation. Each Participant, upon
becoming eligible to participate in the Plan, may designate a Beneficiary or
Beneficiaries to receive his or her vested Account in the event of his or her
death. A Participant may change his or her designated Beneficiary at any time
and each change so made shall revoke all prior designations by the Participant.
To be valid, all Beneficiary designations and changes shall be made on a form
and in a manner provided by the Plan Administrator. No such change shall become
effective until received in writing and

 

13 

 

 

acknowledged by the Plan Administrator and no such change may be given effect if
not received prior to the date a distribution pursuant to Section 6 has been
processed for payment (or, if applicable, the commencement of payment). In the
event a Participant fails to designate any Beneficiary by making a valid
election, the default Beneficiary designation provisions of this Plan shall
apply.

 

(b)       Death of Participant after Commencement of Annual Installments. If a
Participant dies after commencement of Annual Installments from any or all of
his or her Account, future annual payments will cease. Payment of the remaining
Account (other than the Pre-2017 Deferral Contributions Account) shall be made
in a single lump sum payment to the Beneficiary within ninety (90) days after
the Participant’s death.

 

(c)       Death of Participant prior to Commencement of Payments. If a
Participant dies prior to the commencement of payment from his or her Account,
payment of the Account (other than the Pre-2017 Deferral Contributions Account)
shall be made in a single lump sum payment to the Beneficiary within ninety (90)
days after the Participant’s death.

 

6.5       Trust.

 

(a)       To provide a source for the satisfaction of obligations under the
Plan, the Primary Sponsor may establish a Trust, which, if established, shall be
a grantor trust.

 

(b)       In the event a Trust is established, the Plan Administrator may direct
the Trustee to pay for benefits of the Participant or his or her Beneficiary at
the time and in the amount described in this Section 6. In the event the amounts
held under the Trust which are attributable to a particular Plan Sponsor’s
contributions are not sufficient to provide the full amount payable to the
Participant(s) and/or Beneficiary(ies) of such Plan Sponsor, that Plan Sponsor
shall pay for the remainder of such amount at the time set forth in Section 6.
No other Plan Sponsor or Affiliate shall be responsible for the benefit
obligations of a Plan Sponsor. Notwithstanding the foregoing, payments from the
Trust shall be subject to the governing provisions of the agreement establishing
the Trust.

 

SECTION 7

ADMINISTRATION OF THE PLAN

 

7.1       Operation of the Plan Administrator. If an organization is appointed
to serve as the Plan Administrator, then the Plan Administrator may designate in
writing a person who may act on behalf of the Plan Administrator. The Primary
Sponsor shall have the right to remove the Plan Administrator at any time by
notice in writing. The Plan Administrator may resign at any time by written
notice or resignation to the Primary Sponsor. Upon removal or resignation, or in
the event of the dissolution of the Plan Administrator, the Primary Sponsor may
appoint a successor or succeed to the position itself.

 

14 

 

 

7.2       Duties of the Plan Administrator.

 

(a)       The Plan Administrator shall perform any act which the Plan authorizes
or requires of the Plan Administrator by action taken in compliance with the
Plan and may designate in writing other persons to carry out its duties under
the Plan. The Plan Administrator may employ persons to render advice with regard
to any of the Plan Administrator’s duties.

 

(b)       The Plan Administrator shall from time to time establish rules, not
contrary to the provisions of the Plan, for the administration of the Plan and
the transaction of its business. The Plan Administrator shall have discretionary
authority to construe the terms of the Plan and shall determine all questions
arising in the administration, interpretation and application of the Plan,
including, but not limited to, those concerning eligibility for benefits and it
shall not act so as to discriminate in favor of any person. All determinations
of the Plan Administrator shall be conclusive and binding on all Participants
and Beneficiaries, subject to the provisions of the Plan and subject to
applicable law.

 

(c)       The Plan Administrator shall furnish Participants and Beneficiaries
with all disclosures now or hereafter required by ERISA. The Plan Administrator
shall file, as required, the various reports and disclosures concerning the Plan
and its operations as required by ERISA and by the Code, and shall be solely
responsible for establishing and maintaining all records of the Plan.

 

(d)       The statement of specific duties for a Plan Administrator in this
Section is not in derogation of any other duties which a Plan Administrator has
under the provisions of the Plan or under applicable law.

 

(e)       Each Plan Sponsor shall indemnify and hold harmless each person
constituting the Plan Administrator from and against any and all claims and
expenses (including, without limitation, attorney’s fees and related costs)
arising in connection with the performance by the person of his duties in that
capacity, other than any of the foregoing arising in connection with the willful
neglect or willful misconduct of the person acting.

 

7.3       Action by the Primary Sponsor or a Plan Sponsor. Any action to be
taken by the Primary Sponsor or a Plan Sponsor shall be taken by resolution or
written direction duly adopted by its board of directors or appropriate
governing body, as the case may be; provided, however, that by such resolution
or written direction, the board of directors or appropriate governing body, as
the case may be, may delegate to any officer or other appropriate person of a
Plan Sponsor the authority to take any such actions as may be specified in such
resolution or written direction, to the extent not otherwise inconsistent with
the provisions of the Plan.

 

15 

 

 

SECTION 8

CLAIM REVIEW PROCEDURE

 

8.1       Notice of Denial. If a Participant or a Beneficiary is denied a claim
for benefits under the Plan, the Plan Administrator shall provide to the
claimant written notice of the denial within ninety (90) days after the Plan
Administrator receives the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. In no event shall the
extension exceed a period of ninety (90) days from the end of such initial
period. Any extension notice shall indicate the special circumstances requiring
the extension of time, the date by which the Plan Administrator expects to
render the final decision, the standards on which entitlement to benefits are
based, the unresolved issues that prevent a decision on the claim and the
additional information needed to resolve those issues.

 

8.2       Contents of Notice of Denial. If a Participant or Beneficiary is
denied a claim for benefits under a Plan, the Plan Administrator shall provide
to such claimant written notice of the denial which shall set forth:

 

(a)       the specific reasons for the denial;

 

(b)       specific references to the pertinent provisions of the Plan on which
the denial is based;

 

(c)       a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)       an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

 

8.3       Right to Review. After receiving written notice of the denial of a
claim, a claimant or his or her representative shall be entitled to:

 

(a)       request a full and fair review of the denial of the claim by written
application to the Plan Administrator;

 

(b)       request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;

 

(c)       submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator; and

 

16 

 

 

(d)       a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

8.4       Application for Review. If a claimant wishes a review of the decision
denying his or her claim to benefits under the Plan, he or she must submit the
written application to the Plan Administrator within sixty (60) days after
receiving written notice of the denial.

 

8.5       Hearing. Upon receiving a written application for review, pursuant to
Section 8.4, the Plan Administrator may schedule a hearing for purposes of
reviewing the claimant’s claim, which hearing shall take place not more than
thirty (30) days from the date on which the Plan Administrator received such
written application for review.

 

8.6       Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his or her representative designated in writing by him
or her, if any, shall receive written notice of the date, time, and place of
such scheduled hearing.  The claimant or his or her representative, if any, may
request that the hearing be rescheduled, for his or her convenience, on another
reasonable date or at another reasonable time or place.

 

8.7       Counsel. All claimants requesting a review of the decision denying
their claim for benefits may employ counsel for purposes of the hearing.

 

8.8       Decision on Review. No later than sixty (60) days following the
receipt of the written application for review, the Plan Administrator shall
submit its decision on the review in writing to the claimant involved and to his
representative, if any, unless the Plan Administrator determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days after the date of receipt
of the written application for review. If the Plan Administrator determines that
the extension of time is required, the Plan Administrator shall furnish to the
claimant written notice of the extension before the expiration of the initial
sixty (60) day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render its decision on review. In the case of a
decision adverse to the claimant, the Plan Administrator shall provide to the
claimant written notice of the denial which shall include:

 

(a)       the specific reasons for the decision;

 

(b)       specific references to the pertinent provisions of the Plan on which
the decision is based;

 

(c)       a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

17 

 

 

(d)       an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review.

 

8.9 Statute of Limitations. A claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within one year of the date the final decision on
the adverse benefit determination on review is issued or should have been issued
under Section 8.8 or lose any rights to bring such an action. If any such
judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Plan Administrator.
Notwithstanding anything in the Plan to the contrary, a claimant must exhaust
all administrative remedies available to such Claimant under the Plan before
such claimant may seek judicial review pursuant to Section 502(a) of ERISA.

 

SECTION 9

LIMITATION OF ASSIGNMENT, PAYMENTS TO LEGALLY

INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS

 

9.1       No Alienation. No benefit which shall be payable under the Plan to any
person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for, or against,
such person, and the same shall not be recognized under the Plan, except to such
extent as may be required by law.

 

9.2       Incompetency. Whenever any benefit which shall be payable under the
Plan is to be paid to or for the benefit of any person who is then a minor or
determined to be incompetent by qualified medical advice, the Plan Administrator
need not require the appointment of a guardian or custodian, but shall be
authorized to cause the same to be paid over to the person having custody of
such minor or incompetent, or to cause the same to be paid to such minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of such minor or incompetent if
one has been appointed or to cause the same to be used for the benefit of such
minor or incompetent.

 

SECTION 10

LIMITATION OF RIGHTS

 

Membership in the Plan shall not give any Employee any right or claim except to
the extent that such right is specifically fixed under the terms of the Plan.
The adoption of the Plan by any Plan Sponsor shall not be construed to give any
Employee a right to be continued in the employ of a Plan Sponsor or as
interfering with the right of a Plan Sponsor to terminate the employment of any
Employee at any time.

 

18 

 

 

SECTION 11

AMENDMENT TO OR TERMINATION OF THE PLAN

 

11.1       Amendment and Termination by Primary Sponsor. The Primary Sponsor or
any successor thereto reserves the right by action of the Governing Body or its
delegatee at any time to modify or amend or terminate the Plan. No such
modifications or amendments shall have the effect of retroactively changing or
depriving Participants or Beneficiaries of benefits already accrued under the
Plan; provided, however, that the Primary Sponsor reserves the right to amend
the Plan in any respect to comply with the provisions of Section 409A so as not
to trigger any unintended tax consequences prior to the distribution of benefits
provided herein. Except as provided herein, upon termination of the Plan, each
Participant’s Account shall be paid in due course in accordance with Section 6.
Notwithstanding the foregoing, the Primary Sponsor may cause one or more Plan
Sponsors to pay the lump sum value of Participant Accounts if the Primary
Sponsor determines that such payment of retirement benefits will not constitute
an impermissible acceleration of payments under one of the exceptions provided
in Treasury Regulations Section 1.409A-3(j)(4)(ix), or any successor guidance.
In such an event, payment shall be made at the earliest date permitted under
such guidance. No Plan Sponsor other than the Primary Sponsor shall have the
right to so modify, amend or terminate the Plan.

 

11.2       Termination by a Plan Sponsor. Each Plan Sponsor, other than the
Primary Sponsor, shall have the right to terminate its participation in the Plan
by resolution of its board of directors or other appropriate governing body and
notice in writing to the Primary Sponsor. Any termination by a Plan Sponsor
shall not be a termination as to any other Plan Sponsor. Any such termination
shall not trigger, in and of itself, payment of any affected Participant’s
Account.

 

11.3       Termination by Primary Sponsor. If the Plan is terminated by the
Primary Sponsor it shall terminate as to all Plan Sponsors.

 

SECTION 12

ADOPTION OF PLAN BY AFFILIATES

 

Any Affiliate, if the Affiliate is authorized to do so by the Plan
Administrator, may adopt the Plan by action of the board of directors or other
appropriate governing body of the Affiliate. Any adoption shall be evidenced by
certified copies of the resolutions of the foregoing board of directors or
governing body indicating the adoption by the adopting Affiliate. The resolution
shall state and define the Effective Date of the adoption of the Plan by the
adopting Affiliate.

 

SECTION 13

MISCELLANEOUS

 

13.1     Unfunded Obligations. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of any Plan Sponsor or, if
established, the Trust. Any and all of the assets of each Plan Sponsor and any
Trust assets which are attributable to amounts paid into the Trust by the Plan
Sponsors shall be, and remain, the general unpledged, unrestricted assets of the
respective Plan Sponsor, which shall be subject to the claims of that Plan
Sponsor’s general creditors. Each Plan

 

19 

 

 

Sponsor’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Plan Sponsor to pay money in the future, and the rights
of the Participants and Beneficiaries shall be no greater than those of
unsecured general creditors. It is the intention of the Plan Sponsors that the
Plan and, if established, the Trust be unfunded for purposes of the Code and for
purposes of Title I of ERISA. Nothing contained in this Plan shall constitute a
guaranty by a Plan Sponsor or any other entity that the assets of the Plan
Sponsor will be sufficient to pay any benefit hereunder.

 

13.2     Plan Expenses. All expenses of the Plan may be applied as a charge to
the Accounts of Participants, as determined by the Plan Administrator.

 

13.3     Tax Withholding. When payments are made under the Plan, the Plan
Sponsor shall have the right to deduct from each payment made under the Plan, or
any other compensation payable to a Participant or Beneficiary, any required
withholding taxes respecting such payments. Prior to the date a Participant’s
Account becomes payable pursuant to Section 6, the Plan Sponsor may deduct from
the Participant’s Account, or from other compensation payable to the
Participant, any required federal employment taxes imposed under Code Sections
3101, 3121(a) and 3121(v)(2) and any taxes required under any state, local and
foreign laws (the “Tax Obligations”), that may be imposed on amounts deferred
pursuant to this Plan prior to the time such amounts are paid or made available
to the Participant and to pay the income tax at source on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of an accelerated
payment of the Tax Obligations (the “Income Tax Obligations”). Accelerated
payments pursuant to this Section 13.3 shall not exceed the amount of the Tax
Obligations and Income Tax Obligations and shall be made in the form of a
payment directly to the applicable taxing authorities pursuant to the
withholding provisions of applicable law.

 

13.4     Intended Tax Treatment. The Plan Sponsor does not represent or
guarantee that any particular federal or state income, payroll, personal
property or other tax consequence will result from participation in this Plan.
However, the Plan Sponsor intends that no contribution made to this Plan, nor
the income thereon, be included in the taxable income of a Participant until,
and to the extent of, distributions made from this Plan. Accordingly,
notwithstanding any provision of this Plan to the contrary, the Plan
Administrator shall interpret and administer this Plan in accordance with the
applicable requirements prescribed by Section 409A.

 

13.5     Notice of Address. Each individual entitled to a benefit under the Plan
must file with the Primary Sponsor, in writing, his or her post office address
and each change of post office address which occurs between the date of his or
her Termination of Employment and the date he or she ceases to be a Participant.
Any communication, statement or notice addressed to such individual at his or
her latest reported office address will be binding upon him or her for all
purposes of the Plan and neither the Plan Administrator nor any Plan Sponsor
shall be obliged to search for or ascertain his or her whereabouts.

 

13.6.    Delivery of Notices. Any notice required or permitted to be given
hereunder to a Participant or Beneficiary will be properly given if mailed by
first class mail, postage prepaid, to the Participant or Beneficiary at his or
her last post office address as shown on the Primary

 

20 

 

 

Sponsor’s records. Any notice to the Plan Administrator or the Primary Sponsor
shall be properly given or filed upon receipt by the Plan Administrator or the
Primary Sponsor at such address as may be specified from time to time by the
Plan Administrator.

 

13.7     Receipt or Release. Any payment to a Participant or a Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims arising under, or with respect to, the Plan
against the Plan Administrator and each Plan Sponsor. The Plan Administrator may
require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.

 

13.8     Governing Law. To the extent not preempted by applicable federal law,
the Plan shall be governed by and construed in accordance with the laws of the
State of Wisconsin.

 

13.9     Section 409A. The Plan’s governing provisions are drafted with the
intent that they comply with all applicable of Section 409A and, in the event of
any ambiguity, such provisions shall be construed in a manner consistent with
that intent.

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be executed
as of the date first above written.

 

  Nicolet National Bank:         By:  [t1700147_ex10-6p23.jpg]       Title:
President and CEO

 

21 

 

